Order issued January 16,2013




                                             In The
                                    Qiourt of Appeals
                         lf.ifth, ilistrid of Wexan at italian
                                      No. 05-13-00041-CV


                             IN RE TST IMPRESO, INC., Relator


                  Original Proceeding from the 11<f' Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No.ll-00890


                                         ORDER
                          Before Justices Moseley, Francis, and Fillmore


       Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus ..

We ORDER that relator bear the costs of this original proceeding.